Citation Nr: 1727661	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-28 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.  

2.  Entitlement to service connection for a hiatal hernia, to include as secondary to service-connected disease or injury.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran testified at a June 2012 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board remanded the claims on appeal in January 2013, April 2015 and June 2016.


FINDINGS OF FACT

1.  A bilateral hand disability, traumatic arthritis residuals of boxing 1st, 2nd and 3rd digits, is related to the Veteran's active service.

2.  A hiatal hernia was not manifest during active service and is not related to active service.

3.  A hiatal hernia is not secondary (caused or aggravated) to service connected disability.




CONCLUSIONS OF LAW

1. A bilateral hand disability, traumatic arthritis residuals of boxing 1st, 2nd and 3rd digits, was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  A hiatal hernia was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hand Disability 

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed with respect to this claim.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

Evidence and Analysis

The Veteran filed the claim on appeal in February 2009 and referenced his "claim for service connection for a bilateral hand condition" and that "he has arthritis in both hands as a result of being a boxer in the Marines."  

The Veteran's service treatment records (STRs) included an August 1970 STR that stated that the Veteran "reported...with swollen [right] hand.  Hit another man."  Tender swelling was noted on the right fifth metacarpal.  It was noted that "x-ray reveals a [fracture] metacarpal head [with] minimal displacement."  It was noted that a short arm cast was placed.  A September 1970 STR referenced a new cast and an October 1970 STR noted "cast removal [and] x-ray.  Good callus formation" and referenced full duty without the cast.  An October 1971 separation examination report noted upon clinical evaluation that the Veteran's upper extremities were normal.  No relevant defects or diagnoses were noted and the Veteran was noted to be qualified for release from active duty.  The Board notes that there is no separation Report of Medical History form of record.

In addition, the Veteran has also variously referenced experiencing hand symptomatology while in service as a result of boxing during active service.  As will be outlined further below, the Board has previously found the report of such to be competent and credible.

A November 1971 rating decision granted entitlement to service connection for residual fracture fifth metacarpal right hand.    

As part of a prior claim, the Veteran was afforded a VA examination in May 1985 by Dr. J.F.  The examination report stated that "he suffered a fracture of his right 5th metacarpal while boxing under supervision in the service.  He has had increasing trouble with pain in his right hand subsequent to this, making mechanic work more and more difficult" and "[i]n talking with the [V]eteran and examining his hand, it appears he suffered a boxer fracture of the 5th right metacarpal."  The examination report stated that "[a]ttention is invited to the x-ray of the [V]eteran's right hand...radiology reports attached," which noted an impression of "[n]o active process" and stated "[t]here is also a well healed distal fifth metacarpal fracture."  The examiner noted a diagnosis of "[s]tatus post fracture, 5th metacarpal on the right with probable subsequent intermittent arthritis."

As part of a prior claim, the Veteran was afforded a VA examination in June 1999 by Dr. M.P.  The examination report stated that the Veteran "says his problem is not with the fracture of his [right 5th] metacarpal, but with his hands in general" and that "in 1970, his hands started swelling and hurting across the [MCP] joints and also into the distal phalanges, more so in his right hand than in his left.  This has continued to be the same."  An impression was noted of "[d]egenerative arthritis of the [MCP] joints of the second and third digits of the right hand, as well as on his left hand, though not as bad."    

As part of the current claim, the Veteran was afforded a VA examination in January 2011.  A problem being detailed was noted of degenerative joint disease (DJD) of the right third metacarpophalangeal joint (MCP), with a date of onset noted of 1970.  It was noted that the "[V]eteran reports that he has noticed that the function of his right hand has gradually worsened with pain and stiffness at the third and fifth [MCP] joints."  It was noted that the Veteran "states that his hand problems [ha]ve been diagnosed as arthritis due to numerous injuries while boxing when serving in the Marines."  Upon physical examination, it was noted that "[t]here is a mild rotational deformity of this joint with flexion of the 5th [MCP] joint, which is consistent with the history of the old distal metacarpal (Boxers) fracture."  The results of February 2009 hand x-rays were included, which noted an impression of "[d]egenerative changes are present primarily in both 1st [MCP] joints and in the right 3rd [MCP] joint" and "minimal degenerative change in the 1st carpometacarpal joint on the left and virtually none on the right."  It was noted that "[c]omparison is made with a similar study from...July 2006 showing a similar appearance."  The examination report noted a diagnosis of DJD of the right third MCP joint.

The Board remanded this claim in January 2013.  The Board referenced the January 2011 VA examination report and stated that because the "examiner did not provide an opinion regarding etiology of the Veteran's arthritis, the Board finds that the examination was inadequate."  The relevant remand directives included "a VA examination to determine the etiology of any current degenerative changes of the hands."

The Veteran was subsequently afforded a March 2013 VA examination by nurse practitioner M.S.  A Hand and Finger Conditions Disability Benefits Questionnaire (DBQ) was completed.  Diagnoses were noted of boxer's fracture right 5th metacarpal, with a date of diagnosis of 1970, and of DJD right 3rd MCP joint, with a date of diagnosis of "[u]nclear."  The results of March 2013 hand x-rays were included, which noted an impression for the right hand of "[r]esidual deformity of the fifth metacarpal and of the third metacarpal head, likely a consequence of prior injuries" and "[DJD] in the third finger [MCP] joint."  Results for the left hand noted "[n]o substantial degenerative changes."  The examiner provided a negative opinion as to direct service connection.  A rationale stated that "[t]he [V]eteran is [service-connected] for the history of boxer's fracture of his 5th [metacarpal] bone.  By xray today, there are no degenerative changes in that finger."  It was further noted that "[t]here were degenerative changes noted of the 3rd [MCP] joint, and a prior injury is noted, but this is not connected to his service.  Therefore, there is no relationship of current findings to service."

The Board remanded this claim in April 2015.  The Board referenced the March 2013 VA examination report and stated that "the examiner did not explain the nature of this 'prior injury,' nor the basis upon which she concluded that it was 'not connected to service'" and referenced "that an April 1999 X-ray showed a healed fracture of the right third metacarpal that was identified as 'probably an old fracture' of undetermined origin."   The Board further stated that "[i]n light of the lack of rationale and the Veteran's medical history, an addendum opinion is required to clarify the nature of the prior injury affecting the third metacarpal joint of the right hand and its possible relationship to service."  The Board also referenced that "the examination report failed to address the Veteran's prior documentation of bilateral hand arthritis" and that "the report fails to address the Veteran's lay testimony regarding his bilateral hand pain and swelling."  The relevant remand directives requested an addendum opinion with detailed instructions.

Subsequently, May 2015 and June 2015 VA opinions were provided by nurse practitioner M.S.  The May 2015 VA opinion provided a negative opinion as to direct service connection regarding DJD of the 3rd metacarpal in the right hand.  The rationale referenced that "[t]here is no evidence of a fracture or injury of the 3rd metacarpal during service."  A negative opinion was also provided as to direct service connection regarding "current [DJD]."  The rationale referenced that "[n]o [DJD] was identified in the joint associated with the residual deformity of the fifth metacarpal bone.  Therefore this is no DJD related to the history of fracture of the fifth metacarpal."  M.S. also referenced the February 2009 x-ray report that noted degenerative changes in the bilateral 1st MCP joints and stated that these "are not related to the history of fracture of the 5[th] metacarpal bones...of the right hand.  They are most likely related to age or possibly other injury not associated with service - or from overuse as a motorcycle mechanic."  M.S. also stated that "I cannot account for prior reports related to being diagnosed with 'arthritis.'  Sometimes this can be a default diagnosis without proper evaluation.  I can only go by the evidence before me - what is reported by xray, which is the method used to diagnose osteoarthritis."  

The June 2015 VA opinion addressed direct service connection with respect to DJD of the right third metacarpal.  M.S. stated that "[t]he DJD identified on xray is of the third metacarpal/phalangeal joint space and is not even adjacent to the site of the in service injury.  There is no other evidence relating this to service."  M.S. also addressed the left hand and cited the March 2013 x-ray results and referenced "the objective radiology report noting no substantial degenerative changes in the left hand."  M.S. further stated that "[a]ny number of factors could have caused 'pain and swelling' of [the Veteran's] hands in 1999" and that "one must realize that often when a patient is seen for non-specific aches and pains in a joint(s), they get told 'arthritis' in the absence of any other identified condition...this examiner can only go by the objective evidence found at the time of the exam in March 2013."        

The Board remanded this claim in June 2016.  The Board stated that "the Veteran has credibly reported injuring both hands during service as a result of 'extensive' boxing during off-duty hours as a Marine stationed in Hawaii," with citation to the June 2012 Board hearing transcript, as well as to various other medical and lay evidence.  The Board further stated that "the Veteran claims that he received repeated treatment from January 1970 to October 1971 at the medical clinic...for the inflammation of both hands due to the boxing" and that "[h]e states that his 'hands would periodically swell up and become painful'...He further maintains that a doctor told him at that time that 'could be the beginning of arthritis' and that he was treated with aspirin."  The Board additionally stated that "[t]he Veteran, as a layperson, is competent to report the obvious pain and swelling of both hands that he experienced in service" and that "[a]ccordingly, injury to both hands during service, as described by the Veteran's competent and credible testimony, is established."  

The Board also stated that "[t]he VA medical opinions June 2015 and May 2015 were unresponsive to the Board's April 2015 remand order, or are otherwise inadequate, in several respects."  The Board notes that the finding that the May 2015 and June 2015 VA opinions from M.S. were inadequate, combined with the April 2015 Board remand that identified issues with the March 2013 VA opinion from M.S., essentially rendered the March 2013 VA opinion inadequate as well. With respect to the May 2015 and June 2015 VA opinions, the Board referenced that "[a]lthough directed to consider lay evidence of record, the examiner declined to do so."  The Board remanded this claim to "obtain a more definitive statement as to the question of causation."  The relevant remand directives requested an opinion as to direct service connection with respect to arthritis of the right and/or left hands, to include as related to the "conceded injury to both hands due to recreational boxing during service."  The remand directives also stated that "[f]or purposes of the requested opinion, the examiner is directed to presume the veracity of the Veteran's record descriptions of his in-service bilateral hand injury and symptoms related to boxing, as well as his post-service bilateral hand symptoms."

Subsequently a January 2017 VA opinion was provided by Dr. C.D.  Dr. C.D. stated that "[t]he entire C-file including...VBMS were completely reviewed."  The opinion outlined fairly extensively the STRs, VA examination reports and VA treatment records beginning in approximately 1999.  Dr. C.D. provided an opinion that "[i]t is less likely than not that the Veteran's arthritis of the right hand and/or left hand was incurred in, aggravated by, or otherwise related to his military service."  As part of the rationale, Dr. C.D. referenced that following the removal of the cast in October 1970 (as referenced above when discussing the STRs), the Veteran "had no complaint, evaluation or treatment for a bilateral hand condition."  This statement is problematic in that, as outlined, the June 2016 Board remand stated that "the Veteran claims that he received repeated treatment from January 1970 to October 1971 at the medical clinic...for the inflammation of both hands due to the boxing" and the fact that the Board has generally accepted as competent and credible the Veteran's lay statements that he experienced bilateral hand symptomatology in service.  It is not clear if Dr. C.D. considered such, without corresponding STRs that documented these reports.  

More problematic is that the rationale referenced the May 1985 VA examination report, discussed above, as noting "that the [V]eteran reported increasing trouble with pain in his right hand" and that "[h]e was not seen and evaluated for a hand condition for another 14 years in 1999."  Evidence of record contradicts this statement, as multiple VA treatment records document treatment related to the Veteran's hands prior to 1999.

In this regard, an August 1991 VA treatment record stated that the Veteran "cont[inue]s to have pain in...hands," which suggests that the Veteran's hand pain existed prior to August 1991.  An October 1991 VA treatment record stated that the Veteran "cont[inue]s to have joint pains [and] stiffness in hands."  A January 1994 VA treatment note noted stiffness in "all joints."  A December 1995 STR referenced "arthralgias in hands" and "numbness in both hands and fingers."  An impression was noted of questionable carpal tunnel syndrome versus ulnar nerve entrapment and a consult was noted for occupational therapy.  A December 1995 VA occupational therapy note referenced pain, numbness, "swelling 2 [months] ago" and wrist splints/braces and noted that the results indicated possible median nerve involvement.  

A June 1996 VA treatment note referenced a physical therapy "referral for Hand Braces eval[uation]."  An October 7, 1996 VA treatment note referenced "generalized arthralgia of hands."  An October 29, 1996 VA treatment note referenced "cont[inue]s to ache in...hands...arthralgias [and] stiffness."  X-ray of the hands was noted as questionable inflammatory arthritis and a referral was made to the rheumatology clinic.  A separate October 1996 x-ray report of the bilateral hands noted an impression of "normal." 

A March 1997 VA treatment note (apparently the referral) referenced "[bilateral] hand weakness and joint stiffness."  The Veteran reported having carpal tunnel.  The Veteran reported tingling in the bilateral first and second fingers and MCP joint and proximal interphalangeal (PIP) joint swelling.  An assessment was noted of "[l]ikely carpal tunnel."  A March 1997 electromyography report noted a "2-3 year [history] [right greater than left] pain and tingling 2nd-4th digits and forearms" and noted an impression of "[n]o evidence of [right] or [left] carpal tunnel syndrome."  An April 1997 VA treatment note referenced that the Veteran "was seen here 1 month ago for [right] hand pain" and noted a complaint of pain and swelling in the 2nd, 3rd and 4th MCP and PIP joints.  It was noted that "symp[toms] present on-off 20-25 y[ea]r[s], worse for last one y[ea]r."  Numbness and tingling were reported on the 2nd, 3rd and 4th fingers of the right hand, as well as "stiffness of all the MCP and PIP joints in mornings."  An assessment was noted of right hand pain.  An April 1997 VA treatment note referenced a flexor tendon sheath injection of the 2nd and 3rd fingers of the right hand.  A June 1997 VA treatment note referenced that the Veteran was "still having pain in hands" and it was noted that there was no inflammatory joint disease.   A July 1998 VA treatment note stated that the Veteran was "still having problems [with] scattered joint pains."  A November 1998 VA treatment note referenced, apparently based on the Veteran's report, DJD of the hands and noted an assessment of DJD generalized.

As noted, while Dr. C.D.'s January 2017 VA opinion fairly extensively outlined some evidence of record, crucially the VA treatment records dated prior to 1999 documenting treatment for the Veteran's hands were not referenced.  This silence, combined with the opinion's explicit statement that the Veteran "was not seen and evaluated for a hand condition for another 14 years in 1999," indicates that Dr. C.D. did not review these relevant records, which as outlined above included multiple records over many years that did reference the Veteran's hands.  Accordingly, the January 2017 VA opinion was based on an inaccurate factual premise and is therefore inadequate and afforded no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating that "[a]n opinion based upon an inaccurate factual premise has no probative value").

In review, during the appeal period, five VA examinations/opinions were obtained and as outlined above, all have been found to be, essentially, inadequate.  They are therefore afforded no probative value as to this claim.  In order to avoid a further remand for an additional attempt at obtaining an adequate VA opinion, the Board will make a decision based on the current evidence of record.  As will be outlined, this evidence includes evidence that does link a bilateral hand disability to the Veteran's active service.

As noted, the Board has previously determined that the Veteran experienced in-service bilateral hand symptomatology.  As has been referenced and will be further discussed, the evidence also indicates that the Veteran has a bilateral hand disability.  The key remaining issue is whether there exists a nexus between the Veteran's active service and such disability.

As to this issue, an April 1999 VA treatment note noted a complaint of "[i]ndex and middle finger swelling [with] sharp pain in palm of hand" and it was noted that "[symptoms] as above since 1970."  As referenced above, a June 1999 VA examination report documented the Veteran's report of in-service bilateral hand symptomatology and noted an impression of arthritis of the hands.  An August 1999 VA treatment note stated that the Veteran was being evaluated for right hand pain that "started in 1970.  He fractured [right] hand in boxing."  Right hand x-rays were referenced as showing "deformity of the 3rd MCP" and "old boxer's [fracture] of the 5th MCP."  An assessment was noted of "osteoarthritis - most likely [secondary] old trauma."  An October 1999 VA treatment note stated that the Veteran had "DJD of hands - started about age 20 - 1970 or 1971 - affected both hands - [right greater than left] over knuckles."  An assessment was noted of DJD hands.  

A January 2009 VA treatment note stated "37 year duration of progressive DJD that [the Veteran] states first started in his hands when he was in a humid environment in the military."  Under the Labs heading, the note stated "[bilateral] hands [ostearthritis] likely [secondary] old trauma."  An April 2009 VA treatment note stated that the Veteran had "a history of DJD diagnosed in 1970's presents for follow up evaluation of his arthritis."  It was noted that x-rays from February 2009 were reviewed.  A diagnosis was noted of "[d]iffuse DJD/Osteoarthritis: progressive disease...xrays suggest DJD at 2nd and 3rd MCP on the right ha[n]d, with other signs of [osteoarthritis] in then hand.  Could be related to previous boxing history."  
Also of record is a November 2009 private medical note from Dr. K.D.  The note stated that the Veteran "had a fifth metacarpal...fracture in 1970...That healed well.  The [Veteran] states that he had some hand related pain problems following that which was treated in the military, although those records are not available....The [Veteran] has developed progressive pain in his hands."  The note also stated that the Veteran "comes today wondering if his hand problems are related to the fifth metacarpal fracture that happened in 1970 while in the military."  The note referenced that VA radiographs were reviewed and that the Veteran had "advanced DJD in the middle finger [MCP] joint on the right.  The other hand joints appear to be in relatively good condition."  An assessment was noted of "[t]he [Veteran] does have DJD in the right middle finger [MCP] joint.  It is possible he had an injury to this joint at the same time he broke the fifth metacarpal."

In addition, the January 2017 VA opinion's rationale stated that "[i]t is clear that the [V]eteran has mild osteoarthritis of the right 3rd [MCP] joint and the 1st MCP joints bilaterally" and that "[i]n the [V]eteran's case the mechanism of posttraumatic [osteoarthritis] is suggested in that he participated in recreational boxing for a period of time prior to fracturing his right metacarpal in 8/1970" (the rationale then stated that this pathway was less likely than not involved because "[osteoarthritis] is usually apparent within 10 years, on average....after the initial traumatic injury).

Also, in an April 2013 statement the Veteran stated that "[t]he VA doctors that have examined my hand over the years have all told me that the damage to the finger joints are typical boxing injuries" and also that "the majority of them said that, privately, they agree with me that the initial hand injury is likely connected to the problems I'm experiencing now but since the VA records department has still been unable to produce my missing files they cannot say so in their reports."  The Board notes that the Veteran is competent to report what he has been told by doctors regarding the etiology of his hand disability.    

Based on the current adequate evidence of record, the evidence is found to be at least evenly balanced in showing that a bilateral hand disability is related to the Veteran's active service.  The Board notes that 38 U.S.C.A. § 5107 (West 2014) provides that "[w]hen there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, [VA] shall give the benefit of the doubt to the claimant" and 38 C.F.R. § 3.102 (2017) provides that "[w]hen after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin...such doubt will be resolved in favor of the claimant."  Accordingly, the Board finds that a bilateral hand disability, traumatic arthritis residuals of boxing 1st, 2nd and 3rd digits, is related to the Veteran's active service.  As such, the Board concludes that a bilateral hand disability, traumatic arthritis residuals of boxing 1st, 2nd and 3rd digits, was incurred in active service and to this extent the Veteran's claim is granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).
 
II.  Hiatal Hernia

VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a veteran in the claims process.  

The Veteran was provided with adequate notice in a June 2010 letter, prior to the September 2010 rating decision on appeal (this notification letter addressed secondary service connection, the Veteran's primary contention; to the extent that direct service connection has been raised by the record, an earlier February 2009 letter sent in relation to the bilateral hand disability claim included information regarding direct service connection).  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are STRs, VA treatment records and private medical records.

With respect to VA treatment records, it appears that are outstanding VA treatment records.  For example, the most recent VA treatment records of record are from March 2012 and the May 2015 VA opinion quoted an August 2014 primary care note.  Earlier VA treatment records may also be incomplete.  The Veteran has not asserted that any outstanding VA treatment records contain information relevant to the hiatal hernia claim.  As will be outlined further below, the Veteran's claim is being denied primarily on the basis that a hiatal hernia is not secondary to service-connected disability.  It is not likely that any outstanding VA treatment records would address the reasons for denial of the claim on appeal and therefore remanding to obtain any such records would likely be of no benefit to the Veteran and is therefore not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

In addition, on a February 1985 claim the Veteran referenced that he or his spouse had been denied Social Security Administration (SSA) benefits.  It is unclear as to what benefits were involved and whether they related to the Veteran's stomach.  As will be noted below, the earliest evidence identifying a hiatal hernia is from January 2012 and it is therefore not likely that any SSA documents from 1985 (or earlier) would be relevant to the hiatal hernia claim.  Based on the current record, the Board cannot conclude that any relevant outstanding SSA records exist and as any outstanding SSA records that may exist would likely not address the reasons for denial of the claim on appeal, remanding to obtain any such records would likely be of no benefit to the Veteran and is therefore not necessary.  See Sabonis v. Brown, 6 Vet. App. 426 (1994)    

Also, the Veteran has variously asserted that there are STRs that have been lost and are not of record.  The AOJ took efforts to attempt to obtain the Veteran's STRs and October 2009 and June 2011 memos addressed such efforts and provided formal findings regarding the unavailability of additional or complete STRs.  The Board notes that VA has a heightened duty to assist the Veteran in developing his claim in light of the potentially incomplete STRs.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, as will be addressed below, the Veteran has primarily asserted that entitlement to service connection is warranted on a secondary basis and therefore STRs are not particularly relevant.  In general, he has referenced missing STRs in relation to his bilateral hand disability claim and not in regards to his stomach claim.  As such, it does not appear that any potentially outstanding STRs are relevant to the claim on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2017).  In this case, the Veteran was provided with multiple VA examinations and multiple VA opinions were obtained, which will be addressed in detail below.  The Board finds that the most recent VA opinion, obtained in January 2017, is adequate and sufficient to reach a decision on the issue on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted in the Introduction, the issues on appeal were previously remanded by the Board in January 2013, April 2015 and June 2016 and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As will be outlined further below, these prior Board remands, essentially, requested a VA opinion addressing secondary service connection.  An adequate opinion addressing secondary service connection with respect to a hiatal hernia was obtained in January 2017.  The Board accordingly finds that there has been substantial compliance with the relevant prior Board remand directives.

With respect to the previously mentioned Board hearing, the VLJ stated the issue at the beginning of the hearing.  The VLJ also specifically asked whether the Veteran had "submitted all the evidence that you can obtain in regard to either private treatment or VA, and what doctors told you," which the Veteran responded to affirmatively.  The actions of the VLJ supplemented the VCAA (Veterans Claims Assistance Act of 2000) and complied with 38 C.F.R. § 3.103(c) (2017).

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues on appeal.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).
Generally, in order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  See 38 C.F.R.  § 3.310 (2017).

Evidence and Analysis 

The Veteran is service connected for subluxation of the patella, left knee (herein left knee disability), which was granted effective October 1971 (the day following his separation from active service.)

The Veteran filed the claim on appeal in May 2010.  He referenced his service-connected left knee disability and stated that "the VA has been prescribing anti inflammatory medications" and that "[o]ver the years the medication has negatively effected my stomach[] to the point that the VA doctors have changed the medications several times in an effort to reduce the damage to my stomach[] and begun to prescribe omeprazole to reduce the amount of digestive acid produced by my stomach[]."  He further stated that "without the omeprazole I suffer from constant acid indigestion and stomach pains."  He also stated that "several doctors have suggested that the prolonged use of anti inflammatory medication has caused a stomach ulcer."  He concluded by stating that "I wish to open a claim to service connect my stomach issues secondary to meds for my knee."    

The STRs did not reflect any stomach complaints.  An October 1971 separation examination report noted upon clinical examination that the "abdomen and viscera (Include hernia)" was normal, noted no relevant defects or diagnoses and noted that the Veteran was qualified for release from active duty.  The Board notes that there is no separation Report of Medical History form of record

A January 2011 VA treatment note noted an assessment of "acid reflux: [the Veteran] is taking omeprazole for this...[V]et[eran] states that he has a lot of stomach irritation due to years of nsaid [Nonsteroidal Anti-Inflammatory Drug] use due to the pain."  An August 2011 VA gastroenterology consult note stated that "the [V]eteran would like an opinion on whether his anti-inflammatory meds contributed to his heartburn over the years."  It was referenced that the Veteran had a "'cast iron stomach' over the early years," but that "he sustained injuries to hand and knee in the [Marine] Corps" and was "placed on 2400 mg per day of motrin and this immensely helped with the pain for years but he developed heartburn and indigestion that intensified."  It was noted that the Veteran was placed on "'stomach medicine'" that allowed him to continue to take Motrin and that "[e]ventually it got to the point he could no longer take motrin due to these [symptoms]...the pain and swelling to knee and fingers returned and he went back on a different anti-inflammatory" and "[o]ver a few years time this eventually led to the same cycle and he went off the anti-inflammatory."  It was noted that the Veteran was now on enteric coated aspirin and "is doing better but still notes that if he stops omeprazole for 48 hours his [symptoms] return."  An assessment was noted of "[e]ntirely plausible that [the Veteran] developed [symptoms] of indigestion and heartburn related to long term NSAID use in high dose for pain related to service injury."          

The Veteran was afforded a VA examination in December 2011 and the examiner completed the Esophageal Conditions DBQ in January 2012.  The DBQ noted that the Veteran had been diagnosed with an esophageal condition and noted a hiatal hernia, with a date of diagnosis of January 2012.  The medical history section stated that the Veteran "has been on NSAIDs for 10-15 y[ear]s for arthritis and it has affected his stomach and esophagus.  States was on [ibuprofen] for a number of years and started having problems with terrible heartburn and epigastric pain."  It was also stated that he "was changed to naproxen and did okay for 2-3 y[ear]s, then [symptoms] recurred, was changed to [aspirin] and put on omeprazole" and that "this makes his symptoms minimal, but if he doesn't take the omeprazole, has terrible symptoms of reflux and some regurgitation."  It was noted that the Veteran "[s]tates he was told it was probably his long term use of NSAIDs that cause his symptoms and that he 'probably has scarring in my esophagus' from all of this, and 'maybe ulcers.'"   It was noted that the Veteran had never had an evaluation, specifically upper gastrointestinal series (UGI), esophagogastroduodenoscopy (EGD) or H. pylori testing.  It was noted that a January 2012 Upper GI radiographic study was conducted.  Also completed was a Stomach and Duodenal Conditions DBQ and it was noted that the Veteran did not now have or has not ever had any stomach or duodenum condition.  H. Pylori testing from January 2012 was noted to be negative.    

A negative opinion as to direct service connection was provided.  The rationale referenced that "[w]hile long term NSAID use can cause gastritis, one cannot say that [the Veteran] takes NSAIDs solely because of his knee condition.  Therefore, it is less likely that the NSAID use is for his knees and therefore not related to his [service connected] condition."  It was also noted that "based on findings of UGI [January 2012], [Veteran's] symptoms are more related to his hiatal hernia than NSAID use.  The hiatal hernia is not a result of his NSAID use."

A February 2012 VA treatment note stated that the Veteran "tells me that gi told him that his gastritis is related to the doses of nsaid usage.  However he does have a hiatal hernia, so [I] am not too sure."  A March 2012 VA gastroenterology note stated that the Veteran was "here to discuss findings of a small [hiatal hernia] for informational purposes.  I reviewed the anatomy and its potential associations.  It may be linked to reflux to some degree in some cases.  However, it is generally not the main issue."  An assessment was noted of "[hiatal hernia] that is not of clinical significance."    

The Board remanded this claim in January 2013.  The Board stated that "the December 2011 VA examiner did not comment on whether it was possible to distinguish between the Veteran's NSAID use for his service-connected left knee from other nonservice-connected disabilities" and that "the examiner did not comment on whether NSAID use for service-connected disabilities aggravates the Veteran's gastrointestinal disorder."  The remand directives requested a new VA examination "to determine the etiology of any gastrointestinal disorder."  
The Veteran as afforded a VA examination in March 2013.  A Stomach and Duodenal Conditions DBQ was completed and it was noted that the Veteran did not now have or has not ever had any stomach or duodenum condition.  Under the medical history section, it was noted that "[t]he [V]eteran has not been diagnosed with a 'stomach or duodenal condition.'  He has been diagnosed with a small sliding hiatal hernia with some mild reflux esophagitis."  A past medical history similar to that previously discussed was noted, to include that the Veteran "reports at this visit today that the long term use of NSAIDs has caused him stomach problems."  It was noted that he had stopped taking omeprazole and that "he does much better off the omeprazole" and that "he may have symptoms on occasion, but is able to control them by drinking some chocolate milk if he feels them starting.  He also reports that if he eats regularly through the day he doesn't have them."  The results of the January 2012 UGI test were included, which noted an impression of "[s]mall sliding hiatal hernia at the gastroesophageal junction associated with mild reflux to the mid esophagus" and "[n]o stricture or ulcer is seen."

The examiner cited various medical literature related to hiatal hernias, which included Uptodate stating that "[t]he etiology of most sliding hiatal hernias is speculative, but there are instances in which trauma, congenital malformation, and iatrogenic factors can be clearly impacted" and that "the main clinical implication is the propensity to develop...GERD."  Mayo Clinic literature stated that "[h]iatal hernia could be caused by: [i]njury to the area, [b]eing born with an unusually large hiatus" and "[p]ersistent and intense pressure on the surrounding muscles, such as when coughing, vomiting, or straining during a bowel movement or while lifting heavy objects."  NIH literature stated that "[t]he cause is unknown, but hiatal hernias may be due to a weakening of the supporting tissue.  Increasing age, obesity, and smoking are known risk factors in adults" and that "[h]iatal hernias are very common...This condition may cause reflux (backflow) of gastric acid from the stomach into the esophagus."           

A negative opinion was provided as to secondary service connection.  The rationale referenced that "[w]hile the [Veteran] most likely experienced heartburn or indigestion while on NSAIDs, he did not incur any 'stomach damage.'  After 30 years of using NSAIDs, had he experienced damage, it would have most likely been identified by the upper GI."  It was also noted that "[i]t is also less likely than not that the long term NSAID use has a causal relationship with the Hiatal Hernia.  See below" and copied below was the medical literature discussed above and additional medical literature.

The Board remanded this claim in April 2015 and the Board stated that the March 2013 VA examination report was "inadequate."  In spite of the provided opinion referenced, the Board stated that "the examination report did not provide an opinion regarding the nature and etiology of the Veteran's hiatal hernia and more importantly did not opine on whether the hiatal hernia itself is linked to NSAID use."  The Board also stated that "the report did not address whether the Veteran's gastrointestinal disorder has been aggravated by the use of NSAIDs for his service-connected disabilities."  The remand directives requested an addendum opinion addressing secondary service connection as to hiatal hernia and "mild reflux esophagitis."    
  
A VA opinion was provided in May 2015.  A negative opinion was provided as to whether a hiatal hernia was due to or the result of the Veteran's service-connected condition; the provided rationale however simply referenced a March 2012 VA treatment note and was not probative or adequate.  A negative opinion was also provided as to whether "reflux esophagitis" was related to service.  The rationale referenced that "[i]t does not appear that [V]eteran has ever been formally diagnosed with 'reflux esophagitis'" and that "it does not appear that the [V]eteran continues to have heartburn type problems."  

A VA opinion was also provided in June 2015.  It was stated that "[w]hile it would be impossible to determine what in this gentlemen's 64 years of exist[e]nce caused his hiatal hernia, one can say with reasonable assurance that it was less likely as not caused by his NSAID use."  It was noted that "[i]n researching causes of hiatal hernia, the following are examples of all of the reviewed findings" and cited was medical literature and a number of causes of hiatal hernia, which did not include NSAID use.  It was also noted that "[t]he hiatal hernia is also less likely as not aggravated beyond a natural progression by the [V]eteran's NSAID use.  Hiatal hernias are a structural defect."  A positive opinion was also provided regarding whether esophagitis was due to NSAID use and the hiatal hernia.

In June 2016, the Board granted entitlement to service connection for esophagitis disability (based primarily on the June 2015 VA opinion) and denied entitlement to service connection for an ulcer (finding that the Veteran did not have a current ulcer disability).  The Board remanded the issue of entitlement to service connection for a hiatal hernia for VA opinions addressing whether a hiatal hernia was secondary (caused or aggravated by) to the Veteran's service-connected left-knee disability, to include the use of NSAIDs, or secondary to his service-connected esophagitis disability.

VA opinions were provided in January 2017 from Dr. C.D.  An opinion regarding the hiatal hernia stated that "[t]he condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  The rationale stated that:

There is no relationship between the service-connected left knee disability and including the use of NSAIDs to treat the left knee disability and the development of a small sliding hiatal hernia.  The development of a hiatal hernia is due to progressive laxity of the phrenoesophageal membrane which is an age-related wear and tear mechanism and is not due to the use of NSAIDs or to the left knee condition itself.  This progressive laxity of the phrenoesophageal membrane is the reason there is a prevalence of nearly 60% of sliding hiatal hernias in adults.

Citation was made to medical literature.  Another opinion provided regarding the hiatal hernia stated that "[t]he claimed condition, was not aggravated beyond its natural progression by an in-service event, injury or illness."  While this was the preformatted opinion selected, the rationale clearly addressed the issue of secondary service connection and aggravation.  The rationale, essentially, was the same as the prior quoted rationale, with the addition of the word aggravation in certain parts.  The rationale stated that "[t]here is no relationship between the service-connected left knee disability, including the use of NSAIDs to treat the left knee disability and the development or aggravation of a small sliding hiatal hernia" and that "[t]he development or aggravation of a hiatal hernia is due to progressive laxity of the phrenoesophageal membrane which is an age-related wear and tear mechanism and is not due to the use of NSAIDs or to the left knee condition itself."  Citation was again made to medical literature.

Another opinion was provided regarding the hiatal hernia that stated that "[t]he condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  The rationale provided included some language that duplicated the above rationale.  It also stated that:

It is the sliding hiatal hernia that leads to reduced lower esophageal sphincter pressure and the development of gastroesophageal reflux disease.  The size of the sliding hiatal hernia correlates, somewhat, to the degree of pathological gastroesophageal reflux.  It is a sliding hiatal hernia that is the cause of the esophagitis (due to gastroesophageal reflux) and not the other way around.

Citation was made to medical literature.  Another opinion provided regarding the hiatal hernia stated that "[t]he claimed condition, was not aggravated beyond its natural progression by an in-service event, injury or illness."  While this was the preformatted opinion selected, the rationale clearly addressed the issue of secondary service connection and aggravation.  The rationale, essentially, was the same as the prior quoted rationale, with the addition of the word aggravation in certain parts.  The rationale stated that "[i]t is the sliding hiatal hernia that leads to reduced lower esophageal sphincter pressure and the aggravation of gastroesophageal reflux disease" and that "[i]t is hiatal hernia that would aggravate the esophagitis and not the other way around."  Citation was again made to medical literature.
  
Also of record are lay statements from the Veteran and his representative.  The Veteran's May 2010 claim was discussed above.  On his January 2012 VA Form 9 he stated that "with the amount of medication I take for my service connected knee and hand damage has been done to my stomach."  In the Veteran's representative's March 2012 VA Form 646 (Statement of Accredited Representative in Appealed Case) it was stated that "the Veteran believes his hiatal hernia, indigestion and heartburn are from long term use of NSAIDs for his service connected" left knee disability.  The Veteran, essentially, reiterated his contentions at the June 2012 Board hearing regarding NSAID use causing his stomach symptoms, to include that he had been told by doctors that "constant acid indigitation" was "typical of the medication," that doctors told him that "the deterioration of my stomach was very likely due to the medication," that "the doctors have all said, well, it's [in reference to acid reflux] side effects of the medication" and that "the internal organ doctor...said that it's very likely or extremely likely that my present stomach condition is related to the medication I've been taking all these years."     

In an April 2013 statement, the Veteran reiterated his prior contentions and stated that "the problems with my stomach are due to medications I have received during my time in service and in the years since."  He also stated that "[e]very single medication ever prescribed for me by military and VA physicians beginning in 1970 have had side effects which the prescribing physicians and other medical personnel have explained and warned me about."  He also described that he stopped taking the aspirin and omeprazole he was prescribed and that "within two weeks my stomach problems dissipated almost entirely...I began to take the medications again in the proscribed manner and within a week all of the symptoms returned."  He stated that "I have since stopped taking the omeprazole entirely and only use the aspirin on particularly painful days.  To me that is pretty positive example of the connection between my medications and my stomach problems."  The Veteran also cited to medical treatise evidence from the Mayo Clinic, which the Board notes the March 2013 VA opinion also cited to.  The Veteran highlighted the portion referenced above that listed a possible cause of hiatal hernia of "[p]ersistent and intense pressure on the surrounding muscles, such as when coughing, vomiting, or straining during a bowel movement or while lifting heavy objects."   The Veteran stated that "[o]ver the years I have experienced these exact symptoms and others while taking the medications prescribed to me by VA physicians."  He further stated that "I completely believe that my stomach problems, acid reflux, constant pain and discomfort, violent coughing and episodes of regurgitation, sometimes of blood, and other symptoms, are all related to the years of using medications prescribed by VA physicians" and that "I think that the fact that some of these symptoms disappeared altogether and others became greatly reduced after I stopped taking the medications but returned when I began using the medications again only strengthen my claim."  He additionally stated that "[t]he 'Mayo Clinic' article and other information that I easily found on the internet raises doubts in my mind of the VA's claim that there is no possible connection between the hiatal hernia discovered by VA physicians and the stomach problems I've been experiencing for years."  He closed by stating that "I think...that the rule of 'reasonable doubt' is in my favor."    

Upon review of the evidence of record, the Board concludes that entitlement to service connection is not warranted for a hiatal hernia.

With respect to direct service connection, as noted, the STRs did not reflect any stomach complaints and an October 1971 separation examination report noted upon clinical examination that the "abdomen and viscera (Include hernia)" was normal, noted no relevant defects or diagnoses and noted that the Veteran was qualified for release from active duty.  This contemporaneous evidence does not indicate that a hiatal hernia was manifest during service and the Board finds this contemporaneous evidence to be highly probative.  In addition, the earliest identification of a hiatal hernia of record appears to be by way of January 2012 UGI testing.  

The only assertion from the Veteran that could be reasonably construed to be related to direct service connection was his April 2013 statement that "the problems with my stomach are due to medications I have received during my time in service and in the years since."  In this regard, his contention is substantively similar to his secondary service connection contention - that his stomach issues are secondary to medication he took (primarily NSAIDs) for his service-connected left knee disability.  The substance of this contention will be more fully addressed below (and the Board also notes that the January 2017 VA opinion adequately addressed this issue and no further opinion is warranted to specifically address the issue of direct service connection).  In general, as will be outlined below, the Board finds that a hiatal hernia is not secondary to NSAID medications and therefore the Board finds that entitlement to service connection for a hiatal hernia is not warranted on a direct basis.  
The Board additionally finds that entitlement to service connection for a hiatal hernia is not warranted on a secondary basis.  As noted above, the Veteran is service connected for a left-knee disability and an esophagitis disability and the issue of secondary service connection will be addressed as to each of these disabilities.  The determinative issue is whether a hiatal hernia is secondary (caused or aggravated) to these disabilities.

First, with respect to service-connected disease or injury, the Board finds that the most probative evidence of record is the January 2017 VA opinion.  This opinion indicated that the Veteran's hiatal hernia was not secondary (caused or aggravated) by the Veteran's service-connected disability, to include NSAID use.  This opinion was provided by a doctor, included an adequate rationale and cited to medical literature.  The rationale was, essentially, that there was "no relationship" between NSAID use and the development or aggravation of a hiatal hernia, which is due to other factors.  The Board finds the negative January 2017 VA opinion to be highly probative and to be the most probative evidence of record as to the issue of whether a hiatal hernia is secondary (caused or aggravated) to the Veteran's service-connected left-knee disability, to include the use of NSAIDs. 

Second, with respect to an esophagitis disability, the Board finds that the most probative evidence of record is the January 2017 VA opinion.  This opinion indicated that the Veteran's hiatal hernia was not secondary (caused or aggravated) by the Veteran's service-connected esophagitis disability.  This opinion was provided by a doctor, included an adequate rationale and cited to medical literature.  The rationale was, essentially, that a hiatal hernia would cause or aggravate esophagitis "and not the other way around."  The Board finds the negative January 2017 VA opinion to be highly probative and to be the most probative evidence of record as to the issue of whether a hiatal hernia is secondary (caused or aggravated) to the Veteran's service-connected esophagitis disability.

To the extent that the Veteran (or his representative's) statements indicate that a hiatal hernia is secondary (caused or aggravated) to service connected disability, the Board finds that the Veteran (and his representative) is not competent to address this etiological issue, as this is a complex medical question beyond the competence of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted above, the Veteran has, essentially, stated that doctors have told him that his stomach problems are related to his NSAID use.  The Veteran is competent to report what he has been told my medical professionals.  The Board, however, finds the January 2017 VA opinion, which included a fully articulated opinion with adequate rationale and citation to medical literature from a medical professional, to be more probative than the Veteran's report of what he has been told by doctors.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion...that contributes probative value to a medical opinion").  

Similarly, as referenced, an August 2011 VA gastroenterology consult note stated that it was "[e]ntirely plausible that [the Veteran] developed [symptoms] of indigestion and heartburn related to long term NSAID use in high dose for pain related to service injury."  Initially, this statement lacks a supporting rationale, which reduces its probative value.  In addition, it is speculative (by use of the phrase "plausible"), which further reduces its probative value.  Further, it referenced "[symptoms] of indigestion and heartburn" and did not discuss the hiatal hernia at issue on appeal, which the Board notes does not appear to have been identified until after the date of the treatment note in January 2012.  As such, the Board finds that this statement is of limited probative value as to the issue on appeal and that the January 2017 VA opinion, discussed in depth above, is of significantly more probative value as to the issue on appeal.       

As noted above, the Veteran cited to medical treatise information in April 2013.  The Board notes that medical treatise evidence "can provide important support when combined with an opinion of a medical professional."   See Mattern v. West, 12 Vet. App. 222 (1999).  In this case, however, there is not a supporting opinion from a medical professional combined with the treatise evidence cited.  On the contrary, the January 2017 VA opinion contained a negative opinion that itself cited to medical treatise information.  While the treatise evidence cited by the Veteran did not address the facts of the Veteran's specific case and was general in nature, the January 2017 VA opinion did address the facts of this specific case.  As such, the Board finds the January 2017 VA opinion, which did address the facts of this specific case and was provided by a doctor, to be of significantly more probative value than the general nonspecific medical treatise evidence cited by the Veteran.  

The Board notes that January 2013 Board remand stated that the Veteran's bilateral hand disability and gastrointestinal claims were intertwined.  As noted above, the Board has granted entitlement to service connection for a bilateral hand disability.  As noted, the January 2017 VA opinion stated that there was "no relationship" between NSAID use and the development or aggravation of a hiatal hernia.  This opinion indicates that NSAIDs would not cause or aggravate a hiatal hernia, so even considering the grant of entitlement to service connection for a bilateral hand disability and the potential increased usage of NSAIDs for this disability, such would not impact the issue of secondary service connection for the hiatal hernia issue on appeal.

As outlined in detail, the Board has considered the Veteran's contentions, to include the April 2013 statement "that the rule of 'reasonable doubt' is in my favor."  For the reasons outlined above, the Board finds that there is not an approximate balance of positive and negative evidence and that the most probative evidence weighs against the Veteran's claim.  In sum, the Board finds that a hiatal hernia was not manifest during active service and is not related to active service and is not related to active service and that a hiatal hernia is not secondary (caused or aggravated) to service connected disability.  As such, the Board concludes that a hiatal hernia was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury and to this extent the Veteran's claim must therefore be denied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).








ORDER

Entitlement to service connection for a bilateral hand disability, traumatic arthritis residuals of boxing 1st, 2nd and 3rd digits, is granted.

Entitlement to service connection for a hiatal hernia is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



